Title: To George Washington from Benjamin Lincoln, 7 June 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     West Point June 7th 1783
                  
                  The commanding officers are applying for arms for the Musick—The donation of Arms to the Troops was in consequence of your Excellency’s recommendation should you be of opinion, all circumstances considered, they have a right to arms, I think no difficulty will arrise in Congress from the measure.
                  I have requested General Knox to commence as soon as possible the building a Magazine on Constitution Island & one on West Point. sufficient to contain fifteen hundred barrels of powder each—& have desird him to build an arsenal of brick sufficient to contain fifteen thousand Arms:  It is to be executed upon arches so that under the arsenal a safe deposit may be had for the cariages & for the Ammunition Waggons.
                  I have requested General Knox to apply to your Excellency for a suitable number of fatigue men to carry on the building—He will undertake the matter seriously; as also the business of arranging the ordnance & ordnance stores—his services will be important to us, while he continues in command here.  I am with the highest esteem Your Excellency’s Obt Servant
                  
                     B. Lincoln
                     
                  
               